SMITH, J.
The action below was for the foreclosure of a mortgage held by Messrs. Kittredge and Maxwell upon the property of Catherine M. Brigel, said mortgage having been given to secure certain promissory notes made by her husband, Leo A. Brigel, to the amount of $90,000, in the purchase by said Brigel from said Kittredge and Maxwell of 1,470 shares of stock of the Jackson Brewery.
The defendants, Brigel and Mrs. Brigel, his wife set up in their answer a number of defenses, but the trial court, after the hearing of the evidence, found the facts against them, and entered a decree for the sale of the property.
To this finding and decree said Brigel and his wife excepted and prosecute error here upon the sole ground that the finding and judgment is against the weight of the evidence.
Having listened carefully to the arguments of counsel for plaintiffs in error, and having examined the briefs submitted by them, we are all clearly of the opinion that we have no power to disturb the judgment below upon the ground upon which plaintiffs seek 'to have it reversed.
Upon each of the defenses made there was a direct and irreconcilable conflict of testimony, and as the trial judge who heard the testimony, has found against the defenses made, and as the well known rule in this court is that a judgment or verdict will not be disturbed for the reason that it is against the weight of the evidence, unless it is manifestly and clearly so, and as we are unable to so declare, we are all of the opinion that the judgment below should be affirmed, and it will be so ordered.
The same order will also be made in case No. 47498.